Name: 2013/286/EU: Council Decision of 17Ã May 2013 designating the European Capital of Culture for the year 2017 in Denmark and in Cyprus and the European Capital of Culture for the year 2018 in Malta
 Type: Decision
 Subject Matter: European construction;  culture and religion;  Europe;  construction and town planning
 Date Published: 2013-06-14

 14.6.2013 EN Official Journal of the European Union L 162/9 COUNCIL DECISION of 17 May 2013 designating the European Capital of Culture for the year 2017 in Denmark and in Cyprus and the European Capital of Culture for the year 2018 in Malta (2013/286/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular Article 9(3) thereof, Having regard to the recommendation from the European Commission, Having regard to the selection panel reports of September 2012 regarding the selection process of the European Capitals of Culture in Denmark and Cyprus, Having regard to the selection panel report of November 2012 regarding the selection process of the European Capital of Culture in Malta, Whereas: Considering that the criteria referred to in Article 4 of Decision No 1622/2006/EC are entirely fulfilled, HAS ADOPTED THIS DECISION: Article 1 Aarhus and Paphos are designated as European Capital of Culture 2017 respectively in Denmark and Cyprus. Valletta is designated as European Capital of Culture 2018 in Malta. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 May 2013. For the Council The President R. QUINN (1) OJ L 304, 3.11.2006, p. 1.